92 F.3d 1191
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Mark F. BROER, Plaintiff-Appellant,v.Mark MANN;  Chase Riveland;  Kathryn Bail;  John Ladenburg;William Honeysett;  Charles E. Robbins;  Michael Gilbert;Stan Mowre, Sgt;  Veltry Johnson;  Dennis Marsh;  PamelaMaddess;  Ruben Cedeno;  David Savage;  Mark Wesner;  IanRemme;  John Doe Impett, Correctional Officer;  C O Messer,Correctional Officer;  John Mach, Correctional Officer;  RayFjetland, Defendants-Appellees.
Nos. 93-35867, 94-35260.
United States Court of Appeals, Ninth Circuit.
Submitted July 29, 1996.*Decided Aug. 5, 1996.

Before:  HUG, Chief Judge, SCHROEDER, and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
In appeal no. 93-35867, former Washington state prisoner Mark Frederick Broer, who is currently civilly confined pursuant to the Washington Sexually Violent Predators Act, Wash.Rev.Code §§ 71.09.010-71.09.902 (1994), appeals pro se the district court's summary judgment for defendants in Broer's 42 U.S.C. § 1983 action.1  Broer alleged that defendants violated his due process, equal protection, Eighth Amendment, and privacy rights when they conspired to release protected information to arouse public opposition to his parole, which led to Broer's inability to obtain parole.  In appeal no. 94-35620, Broer appeals the district court's order certifying that appeal no. 93-35867 was not taken in good faith and revoking Broer's in forma pauperis status on appeal.


3
On June 9, 1994, this court, on its own motion, waived the filing fee requirement in appeal no. 93-35867 and consolidated both appeals.  Because appeal no. 94-35260 is now moot, we dismiss that appeal.   See Reimers v. Oregon, 863 F.2d 630, 632 (9th Cir.1989) (stating that federal courts lack jurisdiction to decide moot issues).  We have jurisdiction pursuant to 28 U.S.C. § 1291 in appeal no. 93-35867, however, and we affirm.


4
We review de novo a district court's grant of summary judgment.   Wallis v. Baldwin, 70 F.3d 1074, 1076 (9th Cir.1995).2  We may affirm a district court's decision on any basis finding support in the record.   Branson v. Nott, 62 F.3d 287, 291 (9th Cir.), cert. denied, 116 S.Ct. 565 (1995).


5
To the extent that Broer contends that defendants are liable to him for damages for violating his privacy rights predicated upon Washington's disclosure law, Wash.Rev.Code.Ann. § 42.17.255 (1991), we affirm the district court's summary judgment because Broer has not stated a cognizable claim under 42 U.S.C. § 1983.   See Sischo-Nownejad v. Merced Community College Dist., 934 F.2d 1104, 1112 (9th Cir.1991) (stating that section 1983 limits claims to those involving deprivation of federal constitutional or statutory rights).


6
We have considered Broer's remaining contentions and find that they are meritless.


7
We deny defendants' request for sanctions pursuant to Fed.R.App.P. 38.   See Schucker v. Rockwood, 846 F.2d 1202, 1205 (9th Cir.1988).


8
Appeal no. 94-35260 is DISMISSED;  appeal no. 93-35867 is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, we deny Broer's request for oral argument


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because Broer's sentence expired during the pendency of this appeal, his claims for injunctive and declaratory relief are now moot.   See Reimers v. Oregon, 863 F.2d 630, 632 (9th Cir.1989)


2
 Because Broer has not challenged the district court's summary judgment for defendants on his equal protection and Eighth Amendment claims, Broer has waived his right to object to the district court's conclusions.   See Zimmerman v. Bishop Estate, 25 F.3d 784, 788-89 (9th Cir.), cert. denied, 115 S.Ct. 637 (1994)